Order, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered July 11, 2008, which denied the motion of defendants Sow and Jejote for summary judgment dismissing the complaint as against them, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment dismissing the complaint as against all defendants.
Defendants satisfied their prima facie burden of showing that plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Based on their physical examinations of plaintiff and review of her MRI reports, as well as plaintiffs own statements, defendants’ experts concluded that any limitations were either degenerative in nature or attributable to a workplace accident subsequent to the instant occurrence (see Valentin v Pomilla, 59 AD3d 184 [1st Dept 2009]). Plaintiff failed to raise a triable issue by offering factually based medical opinions ruling out the subsequent accident and degenerative conditions as the cause of her limitations, and therefore summary judgment should have been granted to the moving defendants (see Lunkins v Toure, 50 AD3d 399 [2008]). We dismiss the complaint as against all defendants, since “if plaintiff cannot meet the threshold for serious injury against one defendant, she cannot meet it against the other[s]” (Lopez v Simpson, 39 AD3d 420, 421 [2007]). Concur — Friedman, J.P., Gonzalez, Buckley and Renwick, JJ.